Exhibit 10.1

SEVENTH AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

THIS SEVENTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of
December 7, 2018 (this “Amendment”), to the Receivables Purchase Agreement,
dated as of January 10, 2013, as amended by the First Amendment to Receivables
Purchase Agreement, dated as of August 20, 2013, the Second Amendment to
Receivables Purchase Agreement, dated as of December 13, 2013, the Third
Amendment to Receivables Purchase Agreement, dated as of December 12, 2014, the
Fourth Amendment to Receivables Purchase Agreement, dated as of December 11,
2015, the Fifth Amendment to Receivables Purchase Agreement, dated as of
December 9, 2016 and the Sixth Amendment to Receivables Purchase Agreement,
dated as of December 8, 2017 (as so amended, and as otherwise modified,
supplemented, amended or amended and restated from time to time, the
“Agreement”), each by and among TARGA RECEIVABLES LLC, as seller (the “Seller”),
TARGA RESOURCES PARTNERS LP (“Targa”), as servicer (in such capacity, together
with its successors and permitted assigns in such capacity and any successor
servicer designated in accordance with the terms of the Agreement, the
“Servicer”), the various CONDUIT PURCHASERS party thereto from time to time, the
various COMMITTED PURCHASERS party thereto from time to time, the various
PURCHASER AGENTS party thereto from time to time, the various LC Participants
party thereto from time to time, and PNC BANK, NATIONAL ASSOCIATION, as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as LC BANK, is by and among the parties
listed above. Unless otherwise defined in this Amendment, capitalized terms
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, subject to the terms hereof, the parties to the Agreement wish to make
certain amendments to the Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1.    Amendments to the Agreement.

1.1.    The defined term “Facility Termination Date” appearing in Exhibit I to
the Agreement is hereby amended by deleting the date “December 7, 2018” therein
and replacing it with “December 6, 2019”.

1.2.    The defined term “Purchase Limit” appearing in Exhibit I to the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:



--------------------------------------------------------------------------------

“Purchase Limit” means $400,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or in connection with any Exiting Purchaser pursuant to
Section 1.22, or increased pursuant to Section 1.2(e) or (f). References to the
unused portion of the Purchase Limit shall mean, at any time, the Purchase Limit
minus the sum of the then outstanding Aggregate Capital plus the LC
Participation Amount.

1.3.    The reference to “$100,000,000” appearing on the signature page of Wells
Fargo Bank, National Association to the Agreement is deleted and replaced with
“$150,000,000”.

1.4.    The LC Sublimit Commitments of each LC Bank and LC Participant set forth
on the signature pages to the Agreement are amended and restated in their
entirety to be the LC Sublimit Commitments set forth on the signatures pages of
such LC Bank and LC Participant to this Amendment.

Section 2.    Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below) (unless any such representation or warranty
expressly indicates it is being made as of another specific date), both before
and immediately after giving effect to this Amendment.

Section 3.    Agreement in Full Force and Effect, as Amended. All of the terms
and conditions of the Agreement shall remain in full force and effect, as
amended by this Amendment. All references to the Agreement in the Agreement or
any other document or instrument shall be deemed to mean the Agreement, as
amended by this Amendment. This Amendment shall not constitute a novation of the
Agreement, but shall constitute an amendment with respect thereto. The parties
hereto agree to be bound by the terms and obligations of the Agreement, as
amended by this Amendment, as though the terms and obligations of the Agreement
were set forth herein.

Section 4.    Effectiveness. This Amendment shall become effective in accordance
with its terms as of the date hereof (the “Effective Date”) upon receipt by the
Administrator of:

(i)    counterparts of this Amendment executed by the Seller, the Servicer, the
Administrator, each Purchaser Agent, each LC Bank, each LC Participant and each
Purchaser; and

(ii)    a duly executed copy of the Sixth Amended and Restated Fee Letter dated
as of the date hereof, together with payment of the fees required by the terms
thereof to be paid on the date hereof.

Section 5.    Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts (including
by way of facsimile or electronic transmission), each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument.

 

2



--------------------------------------------------------------------------------

Section 6.    Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:   /s/ Chris McEwan   Chris McEwan   Vice
President and Treasurer

 

[Signature Page to Seventh Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

TARGA RESOURCES PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its
general partner By:   /s/ Chris McEwan   Chris McEwan   Vice President and
Treasurer

 

[Signature Page to Seventh Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:   /s/ Michael Brown   Name:   Michael Brown   Title:   Senior Vice President

 

[Signature Page to Seventh Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

THE PURCHASER GROUPS:

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Purchaser Group
and as a Committed Purchaser

By:   /s/ Michael Brown   Name:   Michael Brown   Title:   Senior Vice President

 

PNC BANK, NATIONAL ASSOCIATION, as an LC Bank

By:   /s/ Michael Brown   Name:   Michael Brown   Title:   Senior Vice President
LC Sublimit Commitment: $62,500,000.00

 

[Signature Page to Seventh Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Wells Fargo
Purchaser Group and as a Committed Purchaser

By:   /s/ Dale Abernathy   Name:   Dale Abernathy   Title:   Vice President

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an LC Participant

By:   /s/ Dale Abernathy   Name:   Dale Abernathy   Title:   Vice President LC
Sublimit Commitment: $37,500,000.00

 

[Signature Page to Seventh Amendment to

Targa Receivables LLC Receivables Purchase Agreement]